Opinion issued December 10, 2009








In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00318-CV



WILLIE JAMES ASHTON, JR., Appellant

V.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, Appellee



On Appeal from the 412th District Court
Brazoria County, Texas
Trial Court Cause No. 50738



MEMORANDUM OPINION	We dismiss the appeal for want of jurisdiction.
	Texas Rule of Appellate Procedure 26.1(a) provides that the notice of appeal
must be filed within 30 days after the judgment appealed from is signed, unless
certain post-judgment motions or pleadings are filed which extend the time to 90 days
to file the notice of appeal.  Here, on February 24, 2009, the trial court signed the
order of dismissal from which appellant attempts to appeal.  The clerk's record does
not show that appellant filed any of the post-judgment motions or pleadings that
would extend the time to file the notice of appeal.  Therefore, the deadline for
appellant to file his notice of appeal was March 26, 2009.  Appellant did not file his
notice of appeal until April 8, 2009.  After being notified that this appeal was subject
to dismissal unless he provided an explanation to show how this Court has
jurisdiction, appellant did not adequately respond. 
	The appeal is dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a) 
(allowing involuntary dismissal of case for want of jurisdiction.  All pending motions
are denied.
PER CURIAM
Panel consists of Justices Keyes, Alcala, Hanks.